Citation Nr: 0605273	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1994 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board observes that in a November 2002 rating decision 
the RO denied the veteran's claims for hypertension and 
bilateral hearing loss.  The veteran did not perfect his 
appeal by filing a notice of disagreement and substantive 
appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2005).  Therefore, these issues are not before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered 
to exist when there is any impairment which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R.  § 3.340(a)(1).  
Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.

In this case, the veteran has the following service-connected 
disabilities: a back condition, rated as 60 percent 
disabling; chronic sinusitis, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and status post 
appendectomy, rated as 0 percent disabling.  The combined 
service-connected disability rating is 70 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Thus, the percentage 
criteria for TDIU to be considered are met.  38 C.F.R. § 
4.16(a).

Consequently, the only remaining question is whether the 
veteran unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. Id. 

In this respect, the Board notes that the current evidence of 
record, as a whole, does not support the conclusion that the 
veteran is unemployable due to his service-connected 
disabilities.  Specifically, the July 2003 VA examiner found 
that the veteran could continue with vocational 
rehabilitation and "would be employable in a more sedentary 
type of job that does not require significant physical 
activity."  However, the Board acknowledges that a February 
2003 vocational rehabilitation and employment decision found 
that, based on the current severity of the veteran's 
disabilities, the veteran was not able to pursue vocational 
services or engage in employment.

The Board observes that the claims folder indicates that the 
veteran participated in VA vocational rehabilitation and 
employment services from May to June of 1999 but stopped 
attending.  Subsequently, in February of 2003, the veteran 
was denied vocational rehabilitation and employment services 
by the VA as it was determined that he was not able to pursue 
vocational services or obtain employment based on the 
severity of his medical conditions.  In the November 2002 
statement of the case (SOC), the RO confirmed that he had 
reviewed the vocational rehabilitation folder.

However, after a comprehensive review by the Board, it does 
not appear that records pertaining to the veteran's 
vocational rehabilitation are currently part of the claims 
file.  As noted above, these records are pertinent to the 
claim for TDIU and are within the control of VA, they should 
be obtained and associated with the claims file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should secure this 
evidence on remand.  Further, based on this difference of 
opinion, the Board believes that a new examination should be 
undertaken.        

The veteran himself is asked to provide any information he 
may have regarding any additional evidence in support of his 
claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the veteran's VA 
vocational rehabilitation folder.

2.  The RO should arrange for a VA 
examination to determine the nature, extent 
and severity of the veteran's service-
connected disabilities and nonservice-
connected disabilities.  The purpose of the 
examination is to determine whether the 
service-connected disabilities have caused 
the veteran's unemployability.  The claims 
folder or the pertinent medical records 
contained therein, and a copy of the Board's 
REMAND of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical complaints, 
symptoms, clinical findings, and comment on 
the functional limitation, if any, caused by 
the veteran's disabilities.

If possible, the examiner is requested to 
express an opinion as to the impact of the 
manifestations of the service-connected 
disabilities, or manifestations that can not 
be dissociated from those produced by the 
service-connected disabilities, on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the opinion 
rendered with consideration of the pertinent 
medical evidence of record.

3.  After completing the above actions, 
including any additional necessary 
development, the RO should readjudicate the 
TDIU issue on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

